Citation Nr: 1117200	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a right knee disorder, to include as secondary to left thoracic spine hemangioma.

2.  Entitlement to service connection a right knee disorder, to include as secondary to left thoracic spine hemangioma

3.  Entitlement to service connection for a psychiatric disorder, to include depression, as secondary to left thoracic spine hemangioma.

4.  Entitlement to service connection for right arm pain, numbness, and tingling, to include as secondary to left thoracic spine hemangioma.

5.  Entitlement to service connection for a right hip disorder, to include as secondary to left thoracic spine hemangioma.

6.  Entitlement to service connection for a left hip disorder, to include as secondary to left thoracic spine hemangioma.

7.  Entitlement to service connection for left inguinal hernia with gastroesophageal reflux disease, to include as secondary to left thoracic spine hemangioma.

8.  Entitlement to an initial rating in excess of 10 percent for thoracic surgical scars.

9.  Entitlement to a rating in excess of 20 percent for left thoracic spine hemangioma.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Veteran and L. H., RN, BSN


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) and March 2009 and February 2010 rating decisions of the Roanoke, Virginia, RO.  

In March 2011, the Veteran testified during a videoconference hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the thoracic surgical scars issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although the Veteran was denied service connection only for depression, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On another note, during the Board hearing, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in the RO's evaluation of the Veteran's left thoracic spine hemangioma as an arthritic condition.  He asserted that the disability should have been evaluated as a disability of the spine under the appropriate diagnostic codes, including the General Rating Formula for Diseases and Injuries of the Spine.  However, after review, the Board observes that, since the date of service connection, the Veteran's disability has been evaluated as residuals under Diagnostic Codes 5295 and 5237, which pertain to the orthopedic/arthritic component of a spine disability.  Nevertheless, if the Veteran wishes to file a CUE claim, he should so advise the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision herein reopens the claim of entitlement to service connection for a right knee disorder, claimed as secondary to left thoracic spine hemangioma.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2005 rating decision, which continued a denial of service connection for a right knee disorder, is final.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder, claimed as secondary to left thoracic spine hemangioma, has been received.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, claimed as secondary to left thoracic spine hemangioma.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is required at this time.  


Claims to Reopen

The Veteran's claim of entitlement to service connection for a right knee disorder was originally denied in a June 1999 rating decision.  The claim was denied because there was no evidence of the disorder in service and no evidence of a link between either the Veteran's current disorder and service or the service-connected left thoracic spine hemangioma.  The Veteran did not submit any evidence and failed to report to a VA examination.

In a June 2005 rating decision, the RO continued to deny the claim.  The Veteran again did not submit any evidence and failed to report to a VA examination.  By that time, VA medical records had been associated with the claims file showing degenerative joint disease of the right knee.  However, there continued to be no evidence of a link between the knee disorder and service or the service-connected left thoracic spine hemangioma.  

The Veteran did not appeal either decision discussed above.  Thus, the decisions became final.  

The RO again denied the claim in a September 2007 rating decision.  However, notice of that decision was returned as "unable to forward" and a report of contact dated in October 2007 reflects a new address.  The record does not reflect that the September 2007 rating decision was ever resent to the new address.  As such, the June 2005 rating decision is considered the last final rating decision.

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the June 2005 denial includes a letter from a private nurse that appears to endorse the Veteran's belief that long-term symptoms associated with his tumor (which she believed was a neurogenic tumor and not a hemangioma) have caused problems with the knees.  The Veteran also testified that his right knee disorder was caused or aggravated by his service-connected left thoracic spine hemangioma.

At the time of the prior denial, the Veteran asserted that the right knee disorder was caused by his left thoracic spine hemangioma.  He now asserts that it was also aggravated by the hemangioma, and a nurse has reviewed the medical records and endorsed his contention that his right knee disorder is secondary to his hemangioma.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a right knee disorder have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder, claimed as secondary to left thoracic spine hemangioma, is reopened.


REMAND

The Board finds that further development is needed on the remaining claims, for the reasons discussed below.  

The record indicates that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since 2005.  However, no SSA records have been associated with the claims file.  As they may be pertinent to the appeal, the RO should attempt to obtain them.  

Additionally, during his Board hearing, the Veteran requested a complete reevaluation of his left thoracic spine hemangioma, asserting that the disability has not been properly diagnosed, treated, or evaluated.  He further requested that his secondary service connection claims be deferred until that time.  In support of his contentions, he brought a nurse who testified that the diagnosis of hemangioma is not accurate based on the signs and symptoms exhibited.  Moreover, the nurse observed a notation in the in-service medical board report stating that the Veteran would require annual evaluation.  The nurse then noted that the Veteran has not had an examination since 2007.  The nurse also indicated that the Veteran's disability has worsened since the last examination.    

Given the above evidence suggesting that the Veteran's disability has not been properly evaluated, and that it has worsened since the last VA examination, the Board finds that he should be afforded a new examination to determine the nature and severity of his left thoracic spine hemangioma.  With respect to the secondary service connection claims, there is either medical or competent lay evidence of each disability.  However, other than the right knee disorder, there is no opinion as to whether they are related to the service-connected left thoracic spine hemangioma.  As they may have been caused or aggravated by the back disability, the RO should afford the Veteran a VA examination to determine whether the claimed disorders are etiologically related to the left thoracic spine hemangioma.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specific to the right knee disorder, a September 2008 VA joints examination report contains an opinion addressing the relationship between the disorder and left thoracic spine hemangioma.  However, that opinion is based on a report of injuring the knee in 2002, which the Board observes is not the first sign of knee problems.  In this regard, an October 2001 VA treatment note reflects a history of knee pain.  Similarly, a May 2002 VA treatment note reflects a history of knee pain for several years, with no particular injury, and a February 2007 VA examination report reflects a history of a knee injury in March 1993.  Thus, despite the Veteran's history during the recent examination, given the evidence of knee problems as early as 2001, and possibly 1993, and that the left thoracic spine hemangioma may not have been properly evaluated, the RO should afford him a VA examination to determine whether the disorder is etiologically related to the left thoracic spine hemangioma.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  

Lastly, the Veteran submitted additional evidence in April 2011, after the issuance of the most recent May 2010 statement of the case (SOC).  He did not submit a waiver of RO review of this evidence.  Although the letter from Ms. H. appears to be the statement she read during the Board hearing, and thus does not require initial RO review, the other evidence must first be reviewed by the RO.  Thus, the RO should review this evidence on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  Any negative search should be noted in the record and communicated to the Veteran.  In the event that a search attempt is unsuccessful, the RO must determine if additional efforts would be futile- if not, additional search attempts should be made.  If deemed futile, the RO should draft a memorandum of unavailability and add this to the record.

2.  Next, the RO should schedule the Veteran for a VA spine examination to determine the current severity of his left thoracic spine hemangioma.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Specific attention should be directed to the service treatment records pertaining to the initial diagnosis and treatment of the condition.  All indicated tests should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms, including all residuals of the left thoracic spine hemangioma and excision thereof.  Range of motion testing should be conducted and the examiner should comment on whether there is additional functional limitation due to factors such as pain, weakness, incoordination, and fatigability.  If there is any decrease in range of motion with repetitive movement, such should be noted.  

The examiner should provide a current diagnosis of the Veteran's condition.  Additionally, the examiner should specifically comment as to the March 2011 letter from L. H. noting that the diagnosis of hemangioma is not accurate.  The examiner should explain why such diagnosis is appropriate, or if not, should indicate an alternate diagnosis.  A complete rationale should be given for all opinions and conclusions.

3.  The RO should then schedule the Veteran for VA orthopedic, psychiatric, and gastrointestinal examinations to determine the nature, extent, onset, and etiology of any right knee, right arm, or hip disorder; psychiatric disorder, to include depression; and left inguinal hernia with gastroesophageal reflux disease.  The claims folder, to include the report of the above spine examination, should be made available to and reviewed by each examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Each examiner should provide an opinion as to whether it is at least as likely as not that each diagnosed disorder is directly due to active service or, in the alternative is proximately due to, or has been aggravated (made permanently worse beyond its natural progression) by, the service-connected left thoracic spine hemangioma (or however characterized in the above VA spine examination report).  Regarding the hernia claim with gasoesophageal reflux disease, the Veteran has claimed that medication taken for his thoracic disability has caused his symptoms.

As to all claims, if aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation, as determined by earlier medical evidence of record and/or from the Veteran's own statements of symptomatology at present as compared to his symptoms earlier in time.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO should readjudicate the claims, with consideration of the evidence added to the claims file since the issuance of the May 2010 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


